Citation Nr: 1124516	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  09-43 480	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for chronic fatigue, claimed as due to an undiagnosed illness.

2. Entitlement to an initial rating greater than 10 percent for chronic pain syndrome of the upper and lower extremities, except for carpal tunnel syndrome, due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 1986 to September 1986 and from December 1990 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2009 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  These issues were previously remanded by the Board in December 2010.  

As noted in the December 2010 Remand, the Veteran also perfected an appeal as to entitlement to reentrance into a rehabilitation program for independent living service.  This issue was remanded to the Agency of Original Jurisdiction (AOJ) in December 2010 in a separate decision.  The Veteran has expressed that he wishes to continue his appeal on the rehabilitation program issue.  

The Board takes this opportunity to remind the AOJ that the issues of entitlement to an increased rating for gastrointestinal reflux disease and shortness of breath attributed to an undiagnosed illness as well as the issues of entitlement to service connection for chronic skin rash, neuropsychological symptoms, sleep disturbances, cardiovascular symptoms and abnormal weight loss have all been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they have been referred to the AOJ for appropriate action.



FINDINGS OF FACT

1.	The Veteran in this case served on active duty from May 1986 to September 1986 and December 1990 to June 1991.

2.	On February 16, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

	(CONTINUED ON NEXT PAGE)



ORDER

The appeal is dismissed.



		
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


